   4:20-cr-03127-JMG-CRZ Doc # 28 Filed: 02/24/21 Page 1 of 2 - Page ID # 56




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:20-CR-3127

vs.
                                                            ORDER
SHANE LAWRENCE,

                   Defendant.


      This matter is before the Court on its own motion with respect to
scheduling. This case is presently set for jury trial on March 1, 2021, but that
date is unavailable due to a jury trial in a longer-pending criminal case. When
trial dates conflict, the Court's usual practice is to contact the parties to
determine which cases are likely to be tried and are ready for trial, prioritize
trial in the oldest criminal cases, and then confer with counsel in any
remaining cases to find the next available trial date that works for everyone.
      But in this case, the defendant's counsel has failed to respond to
attempts to contact him, from the Court and the government. Accordingly, the
Court has little choice but to continue this trial on its own motion to the next
available date on its trial calendar.


      IT IS ORDERED:


      1.    The trial of this case is continued to April 19, 2021, or as soon
            thereafter as the case may be called.


      2.    The ends of justice served by continuing trial outweigh the
            interests of the public and the defendant in a speedy trial,
4:20-cr-03127-JMG-CRZ Doc # 28 Filed: 02/24/21 Page 2 of 2 - Page ID # 57




         and the time between today's date and April 19, 2021, shall
         be deemed excludable time in any computation of time under
         the requirements of the Speedy Trial Act. See 18 U.S.C. §
         3161(h)(7).


   3.    Failing to timely object to this order as provided under this
         court's local rules will be deemed a waiver of any right to
         later claim the time should not have been excluded under
         the Speedy Trial Act.


   Dated this 24th day of February, 2021.


                                        BY THE COURT:



                                        John M. Gerrard
                                        Chief United States District Judge




                                  -2-
